DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 10/22/2021, with respect to the rejection of claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor, comprising: a laminate which includes a plurality of dielectric layers that are laminated, the laminate including a first primary surface and a second primary surface facing each other in a lamination direction in which the plurality of dielectric layers are laminated, a first side surface and a second side surface facing each other in a width direction of the laminate perpendicular or substantially perpendicular to the lamination direction, and a first end surface and a second end surface facing each other in a longitudinal direction of the laminate perpendicular or substantially perpendicular to the lamination direction and the width direction; a first inner electrode layer provided on the dielectric layer, the first inner electrode layer being exposed through the first end surface; a second inner electrode layer provided on the dielectric layer, the second inner electrode layer being exposed through the second end surface; a first external electrode provided on the first end the first region of each of the first inner electrode layer and the second inner electrode layer includes a plurality of first apertures, and the second region of each of the first inner electrode layer and the second inner electrode layer includes a plurality of second apertures different from the plurality of first apertures; and when viewed in the lamination direction, a total surface area of the plurality of first apertures in the first region of the first inner electrode layer is less than a total surface area of the plurality of second apertures in the second region of the first inner electrode layer, and a total surface area of the plurality of first apertures in the first region of the second inner electrode layer is less than a total surface area of the plurality of second apertures in the second region of the second inner electrode layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first region of each of the first inner electrode layer and the second inner electrode layer includes a plurality of first apertures, and the second region of each of the first inner electrode layer and the second inner electrode layer includes a plurality of second apertures different from the plurality of first apertures; and when viewed in the lamination direction, a total surface area of the plurality of first apertures in the first region of the first inner electrode layer is less than a total surface area of the plurality of second apertures in the second region of the first inner electrode layer, and a total surface area of the plurality of first apertures in the first region of the second inner electrode layer is less than a total surface area of the plurality of second apertures in the second region of the second inner electrode layer” in combination with the other claim limitations. 

Cited Prior Art
ISHIDA et al (US 2016/0329151) teaches relevant art in Fig. 1.
Konishi et al (US 2014/0254063) teaches relevant art in Fig. 2.
Oguni (US 9236185) teaches relevant art in Fig. 4-6.
KIM et al (US 2014/0240898) teaches relevant art in Fig. 4-5.
Morita (US 2015/0155100) teaches relevant art in Fig. 2-3.
LEE et al (US 2016/0111216) teaches relevant art in Fig. 2.
LEE et al (US 2016/0099107) teaches relevant art in Fig. 2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848